779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES JOHNSON, Plaintiff-Appellant,v.MARGARET HECKLER, SECRETARY OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
85-1497
United States Court of Appeals, Sixth Circuit.
10/31/85

APPEAL DISMISSED
W.D.Mich.
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of appellee's motion to dismiss the appeal for lack of jurisdiction and appellant's response in opposition thereto.


2
Appellant's appeal is from an order of remand to appellee for the taking of additional evidence, particularly from a vocational expert.  Such an order is not an appealable order.  Whithead v. Califano, 596 F.2d 1315, 1319 (6th Cir. 1979).


3
It is ORDERED that appellee's motion to dismiss be and hereby is granted.